Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 11, 14, 20, 28-29, 35, 39, 42, 44, 46, 49, 51-52, 56, 59-60 and 66-67 are under consideration in the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,279,015 and 10,758,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed methods require a composition of the hrTPP1 at a concentration of about 25-35mg/mL in an artificial CSF at pH 6.5 is allowable because while the prior art teaches TPP1 in aCSF solution of pH 7.2-7.3, it fails to teach the required high concentration of 25-35mg/mL TPP1 at the acid pH of 6.5. None of the prior art teaches TPP1 at the high concentration of 25-35mg/mL nor TPP1 in aCSF at pH 6.5. The closest prior, see Vuillemenot et al., 2014 (IDS) as an example, teaches recombinant human TPP1 in artificial CSF with pH 7.3 at a concentration of 5.6mg/mL (see page 50, 1st column, 3rd paragraph and Table 1). The prior art teaches st column, 2nG paragraph). The declaration provided by Dr. Moshasbaee on 4/29/2020 in US Application 16/368,031 (US Patent 10,758,598) further shows an unexpected result in that the acid pH 6.5 aCSF is able to keep the high TPP1 protein concentration from aggregating when in an artificial CSF at pH 6.5. Therefore, maintaining a non-aggregated TPP1 at such a high concentration in aCSF with a pH of 6.5 is an unexpected result in the art and the methods that use this composition as not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Katherine Neville on 9/7/2021.

The application has been amended as follows: 
Cancel Claim 1.

11. A method of treating Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising administering i) about 10 mL of a composition comprising a dose of about 300 mg of recombinant human tripeptidyl peptidase-1 (rhTPP1) to a subject in need thereof, wherein the composition is administered to the subject over a period of about 4 hours, or ii) administering a rhTPP1 composition to a subject in need thereof at a dose of about 300 mg, wherein the dose is administered to the subject at a rate less than or 
equal to 75 mg/2.5 mL/hour and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.    

14. A method of preventing symptoms of Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising 
i) administering about 10 mL of a composition comprising a dose of about 300 mg of recombinant human tripeptidyl peptidase-1 (rhTPP1) to a subject in need thereof, wherein the composition is administered to the subject over a period of about 4 hours; ii) administering a rhTPP1 composition to a subject in need thereof at a dose of about 300 mg, wherein the dose is administered to the subject at a rate less than or equal to 75 mg/hour; or 

28. A method of treating Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising administering a composition comprising rhTPP1 to a subject in need thereof at a dose of rhTPP1 effective to maintain a physiological function or slow or reduce deterioration of a physiological function in the subject, wherein the physiological function is language function, motor function, vision or feeding function, wherein the composition comprises rhTPP1 at a concentration of     from about 25 mg/mL to about 35 mq/mL, further comprising potassium chloride at a     concentration of about 0.01 mg/mL to about 1 mg/mL, magnesium chloride hexahydrate at a concentration of about 0.01 mg/mL to about 1 mg/mL, and calcium chloride           dehydrate at a concentration of about 0.01 mg/mL to about 1mq/mL and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.    

35. A method of maintaining vision or slowing or reducing deterioration of vision in a subject having Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising administering a therapeutically effective dose of rhTPP1 to the subject wherein the composition comprises rhTPP1 at a concentration of from about 25 mg/mL 
to about 35 mg/mL, further comprising potassium chloride at a concentration of 
about 0.01 mg/mL to about 1 mg/mL, magnesium chloride hexahydrate at a 

dehydrate at a concentration of about 0.01 mg/mL to about 1mg/mL, and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.    

39. A method of treating Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising administering a composition comprising rhTPP1 to a subject in need thereof at a dose effective to improve physiological function in the subject, wherein the physiological function is language function, motor function, vision or feeding function, wherein the composition comprises rhTPP1 at a concentration of from about 25 mg/mL to about 35 mg/mL, further comprising potassium chloride at a 
concentration of about 0.01 mg/mL to about 1 mg/mL, magnesium chloride 
hexahydrate at a concentration of about 0.01 mg/mL to about 1 mg/mL, and calcium chloride dehydrate at a concentration of about 0.01 mg/mL to about 
1mg/mL, and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.    
.
42. A method of improving language function and/or motor function in a subject having Neuronal Ceroid Lipofuscinosis (CLN2) disease, comprising administering a composition comprising a therapeutically effective dose of  rhTPP1 to the subject, wherein the composition comprises rhTPP1 at a concentration of from
about 25 mg/mL to about 35 mg/mL, further comprising potassium chloride at a 

hexahydrate at a concentration of about 0.01 mg/mL to about 1 mg/mL, and 
calcium chloride dehydrate at a concentration of about 0.01 mg/mL to about 
1mg/mL, and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.

49. A method of treating Neuronal Ceroid Lipofuscinosis (CLN2) disease comprising administering a composition comprising rhTPP1 to a subject in need thereof at a dose effective to prevent or improve a neurological symptom of the disease, wherein the neurological symptom is a decrease in brain volume, a decrease in gray matter in the brain, a seizure, or an increase in cranial cerebrospinal fluid, wherein the composition comprises rhTPP1 at a concentration of from about 25   mg/mL to about 35 mg/mL, further comprising potassium chloride at a concentration of about 0.01 mg/mL to about 1 mg/mL, magnesium chloride hexahydrate at a 
concentration of about 0.01 mg/mL to about 1 mg/mL, and calcium chloride dehydrate at a concentration of about 0.01 mg/mL to about 1mg/mL and wherein the composition has a pH of 6.5 and the rhTPP1 is not aggregated.    

51. A method of maintaining brain volume or slowing or reducing a decrease in brain volume in a subject having Neuronal Ceroid Lipofuscinosis (CLN2) disease, 

Conclusion
Claims 11, 14, 20, 28-29, 35, 39, 42, 44, 46, 49, 51-52, 56, 59-60 and 66-67 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649